DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 12/02/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-16 are currently under examination. Claims 3-4, 6-7 are withdrawn and claim 14 cancelled. 
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JAPAN JP2017-154671, filed 08/09/2017 is acknowledged. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign applications must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Withdrawn Objections/Rejections
The claim interpretation under 35 U.S.C. 112(f) is withdrawn in view of the amendments providing the “units” as at least one processor for performing the claimed functions and/or in view of the Applicant’s arguments (on page 8)

Response to Arguments
Applicant’s arguments filed 12/02/2021 have been fully considered but are not persuasive for the following reasons.
Applicant amended the independent claims 1, 15, 16 with new subject matters for clarifying the claims with “at least one memory; and at least one processor functioning by executing instructions stored in the at least one memory as the following units” and “a distance determined on a basis of a size of the pulmonary nodule region and a positional relationship between the pulmonary nodule and surrounding organs”, wherein the second limitation is migrated from the claim 14 now cancelled. The other independent claims 15 and 16 are not amended.
Regarding claim 1, Applicant argues (on page 8-9) that all references of record do not teach the amended limitation “...a positional relationship between the pulmonary nodule and surrounding organs” since Madabhushi teaches a perinodular boundary as decision boundary and does not teach the “position at which the decision boundary should be arranged and describes any element corresponding to the decision unit” and Madabhushi does not teach any element corresponding to the decision unit.
In response, the examiner has considered the perinodular boundary as the “decision boundary” (Fig.1 and step 140 performed by the computer 900 and Fig.3 and perinodular boundary 330 with [0043]-[0044] the perinodular boundary, with [0019] and [0020] “analyzing tortuosity features extracted from a perinodular region associated with a nodule” and  “the perinodular zone may extend a different distance from the nodule boundary. Example methods and apparatus distinguish benign granulomas secondary to histoplasmosis fungal infection from malignant carcinomas, and provide decision support in the diagnosis and treatment of patients exhibiting lung nodules in radiological imagery”) and teach also “a decision boundary to be at a and a positional relationship between the pulmonary nodule and surrounding organs “ ([0043]-[0044] the perinodular defined with a dilation or as dependent on the size of the pulmonary nodule with “the perinodular boundary may be defined as a function of a property of the nodule. The property of the nodule may include, for example, a diameter, a radius, a perimeter, an area, a volume, or other property of the nodule. The function may define the perinodular region as, for example, a dilation of the nodule boundary, where the dilation ratio is defined by a magnitude of an axis of the nodule. In another embodiment, the perinodular boundary may be defined as a disc of a threshold radius defined about the centroid of the nodule, or defined on the focal points of an elliptical representation of the nodule”) with defining the perinodular boundary as centered on the centroid center of the nodule with the diameter exceeding the diameter of the nodule and comprising blood vessels having tortuosity to allow for the diagnosis of the nodule (Fig. 5 and Fig.6 and for clarification [0049] “The tortuosity features describe vessels associated with the nodule” and [0051] “The classification may be based, at least in part, on the set of perinodular texture features or the probability” with [0019] “The tortuosity features may be associated with the vasculature detected in the perinodular region or zone.”) therefore with the necessity to observe vascularity surrounding the nodule to perform the diagnosis reading based on the presence of vasculature within the parenchymal tissue as needed within the perinodular region in order to perform the classification of the nodule type on a positional relationship between the pulmonary nodule and surrounding organs.
Regarding the elements of the decision unit as claimed in claim 1, as discussed above, the perinodular region logic is based on defining a boundary surrounding the nodule boundary with a specific shape or by dilation technique from the segmented nodule boundary and centered from the centroid of the nodule with the presence of vasculature within the perinodular region in order to be able to classify the nature of the nodule as discussed above based on the tortuosity of the vasculature close to the nodule. Additionally, Wang has been relied upon to teach that the th ¶). Therefore, Madabhushi in combination with Wang and Shigeharu are teaching the elements defining the decision unit as claimed.
Applicant further argues (on page 9) that the combination of Madabhushi and Wang does not teach the decision unit to decide a desired structure based on whether “the structure region contacts with both a region related to the pulmonary module and the decision boundary” as claimed in claim 1.
In response, as discussed above, the perinodular region as defined by Madabhushi is surrounding the pulmonary nodule and is including the vascular wherein the classification of the nodule is performed with the tortuosity of the vascular elements within the perinodular region ([0019] “Example apparatus and methods discriminate benign Gr from malignant nodules by analyzing tortuosity features extracted from a perinodular region associated with a nodule”) and Wang teaches that most of the peripheral nodules as characterized as tumors are in contact with the nodule or erupt from the center of the nodules (abstract) and since the decision region is surrounding the nodule therefore the classification of the tumour as taught by Wang and with the tortuosity as taught by Madabhushi teaches that the decision unit is deciding whether the structure region or vascular structure region contacts with both a region related to the pulmonary module and the decision boundary in order to classify the nodule as taught by both Madabhushi and Wang.

In response, the examiner has considered Madabhushi to teach the determination or setting of the perinodular boundary as discussed above in order to perform the assessment of the tortuosity of the vascular elements within the perinodular region and then classify the type of nodule. Therefore, the motivation to perform the classification and therefore the diagnostic for the nodule is taught by Madabhushi and by Wang for classifying the peripheral tumors of the lungs presenting nodules as reported in the Office Action as suggested by Wang (p.184 col.2 “for further evaluation of the nature of peripheral lung cancers, the relationship between the pulmonary arteries, pulmonary veins, and the cancer should be included”).

Regarding claims 11 and 13, Applicant appears to argue (on page 10) that the claims are directed to the “arrangement of the boundary region” and “the accuracy of extracting the bronchial tube and the like in the past images” and not to what Madabhushi is teaching for the classification and the decision region or unit.
In response, the examiner is reciting the claim limitation as the basis to set the decision boundary as in claim 11:  (i) the size of the pulmonary nodule region in the plurality of images collected in advance and (ii) a value determined based on extraction accuracy of the region of the desired structure in the plurality of images collected in advance. For (i), Madabhushi teaches the perinodular region/boundary being defined with its center being the centroid of the nodule and its radius or diameter being that of the nodule with an additional length, wherein (ii) is also based on the determination of the texture of the region to determine the tortuosity of the extracted vascular element within the decision region wherein the classification has been calibrated based on images collected in advance, therefore based on a value, by classification, determined based on extraction accuracy of the region of the desired structure in the plurality of images as vascular structure collected in advance. Therefore, the examiner is considering that the interpretation of 

Regarding claims 12, 5 and 6, that the examiner recognizes as typographic errors, as to claims 2, 5 and 16, Applicant argues (on page 11) that Yim does not disclose the concept of where the decision boundary should be arranged and that removing “air” for Madabhushi is not related to the definition of the decision boundary or processing the setting of the decision boundary. 
In response, the examiner relied upon Yim to teach the common practice to segmenting out the airways from the images in order to image only the pulmonary tissues (Fig.5 and Fig.6) with considering applying this teaching to Madabhushi already teaching the segmentation for removing the air pocket in tissue for applying the classification therefore defining regions without air ([0045]) therefore applying the combination of removal the presence of the airways including the trachea from the region of interest such as the decision region. Therefore, the combination Yim and Madabhushi teaches the removal of the airways and therefore also a concept of where the decision boundary should be arranged with as a final setting a region for decision at not including the trachea since Yim teaches the removal of the airways to define regions of interest related to the lungs. 

Regarding the dependent claims 1, 9, 10 and 16, Applicant argues (on page 11) the dependence of these claims to place these claims in position of allowance de to their dependence on the independent claims for the same reasons than those argued for the independent claims.
In response, the examiner maintains that these claims are also not patent eligible for the same reasons set forth above.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 8, 11-13, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend on independent claim 1 are rejected due to their dependency on claim 1.  
Claim 1 recites “the setting unit that sets the decision boundary ... on a basis of a size of the pulmonary nodule region and positional relationship between the pulmonary nodule and surrounding organs”. The specification does not describe in details the decision boundary  defined with “a positional relationship” of  “the pulmonary nodule” with “surrounding organs” such as the “setting unit” would define the “decision boundary”. Therefore, it is unclear what limitation is intended with the recited sentence. Clarification is requested via amendment especially regarding the “positional relationship” which appears to claim some kind of mathematical/algorithmic relation or description.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Madabushi et al. (USPN 20170035381 A1; Pub.Date 02/09/2017; Fil.Date 08/02/2016) in view of Wang et al. (2011 Clinical Imaging 35 184-192; Pub.Date 2011) and in view of Shigeharu et al. (JP 2009-273771 A; Pub.Date 11/26/2009; Fil.Date 05/16/2008).
Regarding claim 1, Madabushi teaches an image processing apparatus (Title and abstract apparatus for classifying region of tissue from image, and Fig.9 and [0089] computer 900 with processor 910 for processing image with also a computer-readable storage medium for storing and executing instructions [0077]) comprising: at least one memory ([0027] “algorithms and symbolic representations of operations on data bits within a memory”); and at least one processor functioning by executing instructions stored in the at least one memory as the following units (([0027] “algorithms and symbolic representations of operations on data bits within a memory” and Fig.9 and [0089] computer 900 with processor 910 for processing image with also a computer-readable storage medium for storing and executing instructions [0077]) a first extraction unit that extracts a region of a pulmonary nodule drawn in an image (Fig.1 and [0032] step 130 performed by the computer 900 for extracting the nodule and boundary from the lung region “The nodule boundary may be extracted from the image. The nodule may be automatically segmented by distinguishing nodule tissue within the image from the background of the image. In one embodiment, the nodule tissue may be automatically distinguished”, and Fig.3 nodule identified as 310 with boundary 320); a second extraction unit that extracts a region of a structure drawn in the image (Fig.1 [0046] step 150 performed by the computer 900 for “generating segmented vasculature”); a setting unit that sets a decision boundary to be at a position away from the pulmonary nodule region by a distance determined on a basis of a size of the pulmonary nodule region and a positional relationship between the pulmonary nodule and surrounding organs  (Fig.1 and step 140 performed by the computer 900 and Fig.3 and perinodular boundary 330 with  [0019] and [0020] “analyzing tortuosity features extracted from a perinodular region associated with a nodule” and  “the perinodular zone may extend a different distance from the nodule boundary. Example methods and apparatus distinguish benign granulomas secondary to histoplasmosis fungal infection from malignant carcinomas, and provide decision support in the diagnosis and treatment of patients exhibiting lung nodules in radiological imagery” and [0043]-[0044] the perinodular defined with a dilation or as dependent on the size of the pulmonary nodule “the perinodular boundary may be defined as a function of a property of the nodule. The property of the nodule may include, for example, a diameter, a radius, a perimeter, an area, a volume, or other property of the nodule. The function may define the perinodular region as, for example, a dilation of the nodule boundary, where the dilation ratio is defined by a magnitude of an axis of the nodule. In another embodiment, the perinodular boundary may be defined as a disc of a threshold radius defined about the centroid and a positional relationship between the pulmonary nodule and surrounding organs.
Madabushi does not specifically teach a decision unit that decides whether or not the structure region extracted by the second extraction unit contacts with both a region related to the pulmonary nodule region and the decision boundary as in claim 1.
However, Wang teaches within the same field of endeavor of lung imaging with CT (Title and abstract) the characterization of pulmonary nodules as lung tumors with patterns observed with contacts as nodule-bronchi, nodule-pulmonary artery and nodule-pulmonary vein (abstract “demonstrating the patterns of the tumor–bronchi (Br), tumor–pulmonary artery (PA) and tumor–pulmonary vein (PV) relationship. Five subtypes were identified: Type1 (Br1, PA1 and PV1), Br, PA, or PV was erupted at the edge of nodule; Type2 (Br2, PA2, and PV2), erupted at the center of nodule; Type3 (Br3, PA3 and PV3), penetrated through the nodule; Type4, (Br4, PA4 and PV4), contacting the nodule but stretched or encased; Type5 (Br5, PA5, and PV5), contacting the nodule but smoothly compressed”) with the imaging technique multidetector CT (abstract “MDCT can demonstrate and subtype relationships among peripheral lung cancer and the bronchi, pulmonary arteries and pulmonary veins”) configured to characterize the tumors as imaged with a decision unit that decides whether or not the structure region extracted by the second extraction unit contacts with both a region related to the pulmonary nodule region and the decision boundary as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Madabushi with a decision unit that decides whether or not the structure region extracted by the second extraction unit contacts with both a region related to the pulmonary nodule region and the decision boundary, since one of ordinary skill in the art would recognize that imaging and characterizing the pulmonary nodules in contact with the surrounding bronchi, arteries and veins as lung tumors was known in the art as taught by Wang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Madabushi and Wang teach the use of CT imaging for the diagnosis of lung tumors. The motivation would have been to ideally improving differential diagnosis for the evaluation of the nature of peripheral lung cancer, as suggested by Wang (p.184 col.2 “for further evaluation of the nature of peripheral lung cancers, the relationship between the pulmonary arteries, pulmonary veins, and the cancer should be included”).
th ¶ “The image generator 26 generates CT image data based on the volume data.”) the identification of blood vessels or bronchi (Fig.11 HR  as bronchi or blood vessel (p.13 6th ¶ “non-nodule region HR ′ derived from a long and long blood vessel or bronchus is connected. As shown in FIG. 19, when a blood vessel or bronchus is long and long, the shape of the blood vessel or bronchi remains even by erosion processing” in contact and being selected as in Fig. 10) therefore in combination with the teaching of Wang, it would have been obvious to consider the bronchi, arteries and veins as structure region in contact with the nodule and acquire only the region being within the perinodular boundary as taught by Madabushi for diagnosis (abstract and [0022] for classification of the nodules in view of the structures within the perinodular zone and Figs. 5-6), since any blood vessel in contact/connected with the nodule would be connected to the pulmonary artery or the pulmonary vein and any bronchus in contact/connected with the nodule would be connected to a main airway directed to the trachea therefore any blood vessel or bronchus in contact with the nodule would being in contact with that perinodular boundary surrounding the nodule in 3D, therefore acquiring the perinodular zone with the bronchus, arteries and veins in contact with the nodule and the pulmonary nodule itself for characterizing the subtype of lung tumors associated with the bronchi, arteries and veins as taught by Madabushi, therefore reading on an acquisition unit that acquires, as a region of a desired structure, the structure region decided by the decision unit to contact with both the reqion related to the pulmonary nodule region and the decision boundary in the structure region extracted by the second extraction unit.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Madabushi and Wang with an acquisition unit that acquires, as a region of a desired structure, the structure region decided by the decision unit to contact with both the reqion related to the pulmonary nodule region and the decision boundary in the structure region extracted by the second extraction unit, since one of ordinary skill in the art would recognize that acquiring and segmenting the surrounding bronchi, arteries and veins of pulmonary nodules being in contact with the nodules and in contact with the perinodular boundary to characterize these nodules as different subtypes of lung tumors was known in the art as taught by Madabushi, Wang and Shigeharu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Madabushi and Wang teach the use of CT imaging for the diagnosis of lung tumors. The motivation would have been to ideally improving differential diagnosis for the evaluation of the nature of peripheral lung cancer, as suggested by Wang (p.184 col.2 “for further evaluation of the nature of peripheral lung cancers, the relationship between the pulmonary arteries, pulmonary veins, and the cancer should be included”).
Regarding independent claim 9, the Examiner notes that the claimed method is directed to a method for the apparatus of claim 1 with the structures and functional limitations corresponding to the method steps of claim 9. The claim 9 is therefore made obvious by the teachings discussed above mutandis mutatis.
	
Regarding independent claim 10, the Examiner notes that the claimed non-transitory computer-readable storage medium to execute the method in claim method is directed to a method for the apparatus with a non-transitory computer-readable storage medium of claim 1 with mutandis mutatis.

Regarding the dependent claims 8, 11-13, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Madabushi, Wang and Shigeharu.
Regarding claim 8, as discussed above, Wang teaches the structure is a bronchus or an artery and vein (abstract “demonstrating the patterns of the tumor–bronchi (Br), tumor–pulmonary artery (PA) and tumor–pulmonary vein (PV) relationship. Five subtypes were identified: Type1 (Br1, PA1 and PV1), Br, PA, or PV was erupted at the edge of nodule; Type2 (Br2, PA2, and PV2), erupted at the center of nodule; Type3 (Br3, PA3 and PV3), penetrated through the nodule; Type4, (Br4, PA4 and PV4), contacting the nodule but stretched or encased; Type5 (Br5, PA5, and PV5), contacting the nodule but smoothly compressed”).
Regarding claim 11, Madabushi teaches the setting the perinodular boundary as based on the dimension/size of the nodule (as discussed above [0045]) and with the analysis of the texture of the perinodular zone and classification for the perinodular zone based on set of images of pre-classified nodules with therefore a definition/classification of the perinodular zone based on a plurality of images collected in advance ([0051]), therefore reading on the setting unit sets the decision boundary on a basis of (i) the size of the pulmonary nodule region in the plurality of images collected in advance and (ii) a value determined based on extraction accuracy of the region of the desired structure in the plurality of images collected in advance as claimed.
Regarding claim 12 as dependent of claim 11, Madabushi additionally teaches the pre-classified nodules are used for training the method for the perinodular zone to be analyzed for its texture therefore defining the perinodular zone for its texture ([0051]) therefore its resolution/accuracy for its texture, therefore  in view of the claim 11 reading on the setting unit sets the decision boundary on a basis of (i) the size of the pulmonary nodule region in the plurality 
Regarding claim 13 as dependent of claim 12, Madabushi teaches the use of the perinodular zone having the characteristic size as dependent on the nodule size (as discussed above [0044]) with using also the texture analysis for providing the classification of the perinodular zone in view of the nodule using a set of pre-classified nodules or nodule images to match the textures and the size of the nodule ([0051]) for the proper classification of the nodule reading therefore on the setting unit uses, for setting the decision boundary, a value determined in advance such that the extraction accuracy of the region of the desired structure is high, in the plurality of images collected in advance, including a pulmonary -5-Amendment for Application No.: 16/055766 Attorney Docket: 10186899US01 nodule having a size that is substantially same as the size of the pulmonary nodule region drawn in the image as claimed. 

 Claims 2, 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Madabushi et al. (USPN 20170035381 A1; Pub.Date 02/09/2017; Fil.Date 08/02/2016) in view of Wang et al. (2011 Clinical Imaging 35 184-192; Pub.Date 2011) and in view of Shigeharu et al. (FOR. Pat; JP 2009-273771 A; Pub.Date 11/26/2009; Fil.Date 05/16/2008) as applied to claims 1, 8-14, and further in view of Yim et al. (2005 CIARP 2005 LNCS 3773:654-662; Pub.Date 2005).
Madabushi, Wang and Shigeharu teach a system and method as set forth above.
Madabushi, Wang and Shigeharu does not specifically teach the setting unit sets the decision boundary to be between the pulmonary nodule region and a trachea region as in claim 2.
However, Yim teaches within the same field of endeavor for image analysis of CT images of lungs (Title and abstract) the extraction of the main airways including the trachea from the lung CT images in order to analyze the lung tissue (p.657 last ¶ “the airway extraction step segments trachea and large airways by 3D region growing based on partitioning and subtracts the results from the results of lung separation step”). Additionally, Madabushi teaches the automatic removal 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Madabushi, Wang and Shigeharu with the setting unit sets the decision boundary to be between the pulmonary nodule region and a trachea region, since one of ordinary skill in the art would recognize that segmenting and extracting the tranchea from lung CT images was known in the art as taught by Yim and since removing trachea as air tissue from the perinodular region was also known in the art as taught by Madabushi. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Yim, Madabushi and Wang teach the use of CT imaging for the diagnosis of lung tumors. The motivation would have been to ideally accurate and automatic detection of pulmonary nodules, as suggested by Yim (p.655 2nd ¶ “our segmentation 
Regarding claim 5, Madabushi, Wang and Shigeharu does not specifically teach a third extraction unit that extracts a region of a trachea drawn in the image, wherein the setting unit sets the decision boundary to be between the pulmonary nodule region extracted by the first extraction unit and the trachea region extracted by the third extraction unit as in claim 5.
However, as discussed for claim 2, Yim teaches within the same field of endeavor the extraction of the trachea from the lung CT images (p.657 last ¶ “the airway extraction step segments trachea and large airways by 3D region growing based on partitioning and subtracts the results from the results of lung separation step” and Fig.5 and Fig.6) therefore teaching part of the Madabushi processor as a third extraction unit that extracts a region of a trachea drawn in the image and with the same discussion as in claim 2, Madabushi, Wang and Shigeharu with Yim teaching wherein the setting unit sets the decision boundary to be between the pulmonary nodule region extracted by the first extraction unit and the trachea region extracted by the third extraction unit as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Madabushi, Wang and Shigeharu with a third extraction unit that extracts a region of a trachea drawn in the image, wherein the setting unit sets the decision boundary to be between the pulmonary nodule region extracted by the first extraction unit and the trachea region extracted by the third extraction unit, since one of ordinary skill in the art would recognize that segmenting and extracting the tranchea from lung CT images was known in the art as taught by Yim and since removing trachea as air tissue from the perinodular region was also known in the art as taught by Madabushi. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Yim, Madabushi and Wang teach the use of CT imaging for the diagnosis of lung tumors. nd ¶ “our segmentation method extracts pulmonary structures accurately and automatically. Accurate and automatic segmentation would be more useful for clinical applications of pulmonary nodule detection, pulmonary embolism and emphysema analysis”).

Regarding independent claim 16, all limitations of claim 16 are included within the limitations of claim 1 and claim 5.  Madabushi, Wang, Shigeharu and Yim teach claim 1 and 5.
Madabushi teaches an image processing apparatus (Title and abstract apparatus for classifying region of tissue from image, and Fig.9 and [0089] computer 900 with processor 910 for processing image with also a computer-readable storage medium for storing and executing instructions [0077]) comprising: at least one memory ([0027] “algorithms and symbolic representations of operations on data bits within a memory”); and at least one processor functioning by executing instructions stored in the at least one memory as the following units (([0027] “algorithms and symbolic representations of operations on data bits within a memory” and Fig.9 and [0089] computer 900 with processor 910 for processing image with also a computer-readable storage medium for storing and executing instructions [0077]) a first extraction unit that extracts a region of a pulmonary nodule drawn in an image (Fig.1 and [0032] step 130 performed by the computer 900 for extracting the nodule and boundary from the lung region “The nodule boundary may be extracted from the image. The nodule may be automatically segmented by distinguishing nodule tissue within the image from the background of the image. In one embodiment, the nodule tissue may be automatically distinguished”, and Fig.3 nodule identified as 310 with boundary 320); a second extraction unit that extracts a region of a structure drawn in the image (Fig.1 [0046] step 150 performed by the computer 900 for “generating segmented vasculature”);
a third extraction unit that extracts a second region drawn in the image, the second region being different from the pulmonary nodule region and the region of the structure as in claim 16.
Yim teaches within the same field of endeavor the extraction of the trachea from the lung CT images (p.657 last ¶ “the airway extraction step segments trachea and large airways by 3D region growing based on partitioning and subtracts the results from the results of lung separation step”) therefore teaching part of the Madabushi processor as a third extraction unit that extracts a second region drawn in the image, such as the trachea, therefore the second region being different from the pulmonary nodule region and the region of the structure, and Yim teaches within the same field of endeavor for image analysis of CT images of lungs (Title and abstract) the extraction of the main airways including the trachea from the lung CT images in order to analyze the lung tissue (p.657 last ¶ “the airway extraction step segments trachea and large airways by 3D region growing based on partitioning and subtracts the results from the results of lung separation step”). Additionally, Madabushi teaches the automatic removal of the air tissue from the image with the perinodular region and boundary ([0045] “For example, pixels representing air, which has an HU value of approximately -1000, may be removed from the image”) reading on, since the trachea is considered as an air tissue, removing automatically the trachea and therefore having the pulmonary nodule as being exterior from the trachea automatically defining the perinodular boundary in between the pulmonary nodule and the removed trachea, therefore the setting unit sets the decision boundary to be between the pulmonary nodule region extracted by the first extraction unit and the second region extracted by the third extraction unit as a trachea region.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Madabushi, with a third extraction unit that extracts a second region drawn in the image, the second region being different from the pulmonary nodule region and the region of the structure, since one of ordinary skill in the art would nd ¶ “our segmentation method extracts pulmonary structures accurately and automatically. Accurate and automatic segmentation would be more useful for clinical applications of pulmonary nodule detection, pulmonary embolism and emphysema analysis”).
Madabushi does not specifically teach a decision unit that decides whether or not the structure region extracted by the second extraction unit contacts with both (i) at least one of the pulmonary nodule region or an extension region obtained by expanding the pulmonary nodule region, and (ii) the decision boundary as in claim 16.
However,  Wang teaches within the same field of endeavor of lung imaging with CT (Title and abstract) the characterization of pulmonary nodules as lung tumors with patterns observed with contacts as nodule-bronchi, nodule-pulmonary artery and nodule-pulmonary vein (abstract “demonstrating the patterns of the tumor–bronchi (Br), tumor–pulmonary artery (PA) and tumor–pulmonary vein (PV) relationship. Five subtypes were identified: Type1 (Br1, PA1 and PV1), Br, PA, or PV was erupted at the edge of nodule; Type2 (Br2, PA2, and PV2), erupted at the center of nodule; Type3 (Br3, PA3 and PV3), penetrated through the nodule; Type4, (Br4, PA4 and PV4), contacting the nodule but stretched or encased; Type5 (Br5, PA5, and PV5), contacting the nodule but smoothly compressed”) with the imaging technique multidetector CT (abstract “MDCT can demonstrate and subtype relationships among peripheral lung cancer and the bronchi, pulmonary arteries and pulmonary veins”) configured to characterize the tumors as imaged with the surrounding bronchi, arteries and veins, therefore in combination with the teaching of Wang, it would have been obvious to consider the bronchi, arteries and veins as structure region in a decision unit that decides whether or not the structure region extracted by the second extraction unit contacts with both (i) at least one of the pulmonary nodule region or an extension region obtained by expanding the pulmonary nodule region, such as the region related to the pulmonary nodule region and (ii) the decision boundary.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Madabushi and Yim with a decision unit that decides whether or not the structure region extracted by the second extraction unit contacts with both (i) at least one of the pulmonary nodule region or an extension region obtained by expanding the pulmonary nodule region, and (ii) the decision boundary, since one of ordinary skill in the art would recognize that imaging and characterizing the pulmonary nodules in contact with the surrounding bronchi, arteries and veins as lung tumors was known in the art as taught by Wang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Madabushi and Wang teach the use of CT imaging for the diagnosis of lung tumors. The motivation would have been to ideally improving differential diagnosis for the evaluation of the nature of peripheral lung cancer, as suggested by Wang (p.184 
Additionally, Madabushi teaches the imaging of the vascular environment of the pulmonary nodule as a step for segmenting the vascular environment in contact with the nodule within the perinodular boundary (Figs. 5-6 and [0046] “The segmented vasculature may be a three-dimensional (3D) segmented vasculature segmented from the perinodular zone” as an option and [0041] “a set of morphological operations, including erosion and closing operations, may be employed to filter objects associated with vessel-connected nodules”, [0056] “to isolate vessel-connected nodules”), with additionally, Shigeharu teaching within the same field of endeavor of image processor for processing image (Title and abstract and p.4 4th ¶ “The image generator 26 generates CT image data based on the volume data.”) the identification of blood vessels or bronchi (Fig.11 HR  as bronchi or blood vessel (p.13 6th ¶ “non-nodule region HR ′ derived from a long and long blood vessel or bronchus is connected. As shown in FIG. 19, when a blood vessel or bronchus is long and long, the shape of the blood vessel or bronchi remains even by erosion processing” in contact and being selected as in Fig. 10) therefore in combination with the teaching of Wang, it would have been obvious to consider the bronchi, arteries and veins as structure region in contact with the nodule and acquire only the region being within the perinodular boundary as taught by Madabushi for diagnosis (abstract and [0022] for classification of the nodules in view of the structures within the perinodular zone and Figs. 5-6), since any blood vessel in contact/connected with the nodule would be connected to the pulmonary artery or the pulmonary vein and any bronchus in contact/connected with the nodule would be connected to a main airway directed to the trachea therefore any blood vessel or bronchus in contact with the nodule would being in contact with that perinodular boundary surrounding the nodule in 3D, therefore acquiring the perinodular zone with the bronchus, arteries and veins in contact with the nodule and the pulmonary nodule itself for characterizing the subtype of lung tumors associated with the bronchi, arteries and veins as taught by Madabushi, therefore reading on an acquisition unit that acquires, as a region of a desired structure, the structure region decided by the decision unit to contact with both (i) the at least one of the pulmonary nodule region or the extension region, such as the reqion related to the pulmonary nodule region and (ii) the decision boundary, as in the structure region extracted by the second extraction unit.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Madabushi, Yim and Wang with an acquisition unit that acquires, as a region of a desired structure, the structure region decided by the decision unit to contact with both (i) the at least one of the pulmonary nodule region or the extension region, and (ii) the decision boundary, since one of ordinary skill in the art would recognize that acquiring and segmenting the surrounding bronchi, arteries and veins of pulmonary nodules being in contact with the nodules and in contact with the perinodular boundary to characterize these nodules as different subtypes of lung tumors was known in the art as taught by Madabushi, Wang and Shigeharu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Madabushi and Wang teach the use of CT imaging for the diagnosis of lung tumors. The motivation would have been to ideally improving differential diagnosis for the evaluation of the nature of peripheral lung cancer, as suggested by Wang (p.184 col.2 “for further evaluation of the nature of peripheral lung cancers, the relationship between the pulmonary arteries, pulmonary veins, and the cancer should be included”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Madabushi et al. (USPN 20170035381 A1; Pub.Date 02/09/2017; Fil.Date 08/02/2016) in view of Wang et al. (2011 Clinical Imaging 35 184-192; Pub.Date 2011) and in view of Shigeharu et al. (FOR. Pat; JP 2009-273771 A; Pub.Date 11/26/2009; Fil.Date 05/16/2008) in view of Yim et al. (2005 CIARP 2005 LNCS 3773:654-662; Pub.Date 2005) as applied to claims 1, 2, 5, 8-14, and further Chen et al. (USPN 20170140534 A1; Pub.Date 05/18/2017; Fil.Date 07/22/2016).

Madabushi, Wang, Shigeharu and Yim do not teach a generation unit that generates, as a second image, a range that includes the pulmonary nodule region in the image and is determined on a basis of a size of the pulmonary nodule region, wherein the setting unit sets the decision boundary to only an edge of a region located between the pulmonary nodule region and the trachea region in the second image as in claim 15.
However, Chen teaches within the same field of endeavor of image processing for pulmonary nodule diagnosis (Title, abstract and [0042]-[0046]) the consideration of a nodule placed at the boundary of the pleura of the lung ([0042] and Fig. 4A) with the extraction/generation of a target site including the nodule and the a boundary site such as the pleura ([0042]-[0043] and Fig. 4A, [0069]  as attached surface for the nodule), therefore reading on a generation unit that generates, as a second image, a range that includes the pulmonary nodule region in the image and is determined on a basis of a size of the pulmonary nodule region. Additionally, Chen teaches the setting of the boundary of the nodule at the attached surface of the pleura (Fig. 4A and [0069]) and since the pleura is known to separate the trachea from the interior of the lungs, and since Madabushi teaches the setting unit for defining the decision boundary with Chen teaching limiting the boundary with the attached surface of the pleura with Yim teaching the exclusion of the trachea from the consideration for the analysis and imaging of the nodule environment, it would have been obvious and reasonable to have the setting unit sets the decision boundary to only an edge of a region located between the pulmonary nodule region and the trachea region in the second image as described by Chen (Fig. 4A).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Madabushi, Wang, Shigeharu and Yim with a generation unit that generates, as a second image, a range that includes the pulmonary nodule region in the image and is determined on a basis of a size of the pulmonary nodule region, wherein the setting unit sets the decision boundary to only an edge of a region located between .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793